Citation Nr: 1625348	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-48 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than May 12, 2008, for service connection for anxiety and depression disorder.

2. Entitlement to service connection for an acquired psychiatric disability other than anxiety and depression disorder, to include hallucinogenic persisting perception disorder.

3. Entitlement to service connection for hypertension.

[The issue of entitlement to eligibility for a special allowance for clothing is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1970.

This matter is on appeal from rating decisions in March 2004 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A portion of this appeal was remanded by the Board in October 2014 for further development and is now ready for disposition.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is not relevant to the issues on appeal or it is not prejudicial to the Veteran to review the evidence without initial review by the RO.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's alleged nonservice-connected psychiatric symptoms are related to, or worsened by, his service-connected depression and anxiety. 

2.  On December 22, 2003, the RO received the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder, and there is no communications prior to this date reflecting the intent to file a claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, other than PTSD and anxiety and depression disorder, to include hallucinogenic persisting perception disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for the assignment of an effective date of December 22, 2003, but no earlier, for the grant of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

In this case, the Veteran submitted a claim for service connection for hallucinogenic persisting perception disorder in December 2003.  

As the Board pointed out in its October 2014 Remand, although this claim was denied in March 2004, the Veteran had subsequently appealed this denial and the Board now has jurisdiction over the claim.  

Based on the evidence of record, the Board determines that service connection is warranted for this disorder.  Specifically, while the Veteran limited his claim to one for hallucinogenic persisting perception disorder, he was later service connected for depression and anxiety in a July 2009 rating decision.  It should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the Board's view, although the Veteran was not diagnosed with anxiety and depression until June 2006, his symptoms are substantially the same as those shown in prior evaluations in conjunction with his December 2003 claim.  In effect, the grant of service connection for depression in June 2006 was a grant for all psychiatric symptoms shown at that time.  

However, as this grant of service connection is related to symptoms already shown, it is unlikely that it will result in an actual change in benefits.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  This issue must be addressed in the first instance.

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.  § 5110(b)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b) (2015).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

Here, in a July 2009 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder, with an effective date of May 12, 2008, the date in which the Veteran submitted a claim for benefits.  In August 2009, the Veteran submitted a notice of disagreement to the assigned effective date.  In October 2009, he specifically asserted that the effective date should be June 6, 2006, the date of his initial diagnosis of depression.  

However, given the Board's decision to combine the Veteran's service-connected acquired psychiatric disorder into his prior claim which he submitted in December 2003, the Board determines that the date of that particular claim, December 22, 2003, should be the effective date for his acquired psychiatric disorder.  

As for whether there is evidence of an intent to file a claim prior to this date, such is not shown in this case.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for an acquired psychiatric disorder.  Indeed, this assigned effective date is well before when the Veteran has asserted it should be.  

Therefore, the Board concludes that the effective date of the Veteran's service-connected disability is December 22, 2003, but no earlier, and the appeal is granted to this extent.  

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for an acquired psychiatric disability other than anxiety and depression disorder, to include hallucinogenic persisting perception disorder, is granted. 

An effective date of December 22, 2003, but no earlier, for the grant of service connection for an acquired psychiatric disorder is granted.  

REMAND

In a December 2013 rating decision, the Veteran was denied entitlement to service connection for hypertension.  He submitted a timely notice of disagreement to this issue in November 2014.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for hypertension.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


